EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Blynn Shideler on February 22, 2022.

The application has been amended as follows: 
The set of claims filed November 15, 2019 is relied upon in the amendments below.
On line 5 of Claim 4, please remove the phrase “the hollow fibers membranes” and replace it with the phrase “the hollow fiber membranes”.
On line 5 of Claim 8, please remove the phrase “the hollow fibers membranes” and replace it with the phrase “the hollow fiber membranes”.
On line 19 of Claim 11, please insert the word “the” between the word “of” and the word “hollow”.
On line 2 of Claim 13, please remove the word “claims” and replace it with the word “claim”.
On lines 4-5 of Claim 14
On line 2 of Claim 15, please insert the word “to” between the word “according” and the phrase “claim 11”.
On line 2 of Claim 15, please insert the word “wherein” between the phrase “claim 11” and the word “each”.
On line 20 of Claim 17, please insert the word “the” between the word “of” and the word “hollow”.
On line 2 of Claim 18, please insert the word “to” between the word “according” and the phrase “claim 17”.
On lines 4-5 of Claim 20, please remove the phrase “the hollow fibers membranes” and replace it with the phrase “the hollow fiber membranes”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Examiner allows Claims 1-20 for the reasons indicated in the PTAB decision mailed January 7, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779